 



Exhibit 10.1
PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered as of
June 7, 2006 (the “Effective Date”), by and between Sun Microsystems, Inc., a
Delaware corporation (“Seller”), and BioMed Realty, L.P., a Maryland limited
partnership (“Buyer”).
RECITALS
     This Agreement is made with respect to the following facts and
circumstances:
     A. Seller is the owner of certain real property (“Real Property”) located
at 7777 Gateway Blvd., in the City of Newark, California, which is improved by
ten buildings (each, a “Building” and collectively the “Buildings”), which real
property is more particularly described in the legal description attached hereto
as Exhibit A and made a part hereof.
     B. Buyer desires to purchase the Property (as defined below) from Seller.
Buyer and Seller are entering this Agreement to set forth the terms and
conditions of Seller’s sale of the Property to Buyer.
     In consideration of the mutual covenants contained herein, Seller and Buyer
agree as follows:
     1. Agreement to Purchase and Sell.
          1.1 The Property. Subject to the terms and conditions hereof, Seller
agrees to sell, assign and convey to Buyer, and Buyer agrees to purchase and
accept from Seller, on the Closing Date (as defined below) the following
(collectively, the “Property”):
               1.1.1 the land (“Land”) upon which the Real Property is located,
which shall be deemed to include the interest of Seller, if any, to any and all
of the following, without representation by Seller as to the extent of any
interest it may have: all rights, privileges, licenses and easements appurtenant
to the Land;
               1.1.2 any and all infrastructure improvements, buildings,
structures and attached fixtures presently located on the Land (collectively,
the “Improvements”); and
               1.1.3 the interest of Seller, if any, to any and all of the
following, without representation by Seller as to the extent of any interest it
may have or the nature or condition thereof: (i) permits, authorizations,
entitlements and approvals issued by any governmental authority with respect to
the Land and Improvements; (ii) plans, drawings, specifications, surveys,
engineering reports and other technical descriptions respecting the Land and
Improvements; (iii) the furniture existing and in place in the Buildings at
Closing.
     2. Purchase Price; Payment.
          2.1 Purchase Price. The total purchase price for the Property (the
“Purchase Price”) shall be Two Hundred Fifteen Million Dollars ($215,000,000).
The Purchase Price shall be paid as set forth below.
          2.2 Initial Deposit. Within one (1) business day after the Effective
Date, Buyer shall deliver into escrow with Chicago Title Company, 701 B. Street,
17th Floor, San Diego, California (“Escrow Holder” or “Title Company”), Attn:
Renee Marshall, a deposit in the amount of Four Million





--------------------------------------------------------------------------------



 



Dollars (US$4,000,000.00) (the “Initial Deposit”). Except as expressly provided
herein, the Initial Deposit shall be non-refundable to Buyer and payable to
Seller as liquidated damages in accordance with Section 12.1, but shall be
applicable to the Purchase Price if the Closing (as defined below) occurs as set
forth in this Agreement. The failure of Buyer to deliver the Initial Deposit to
Escrow Holder in a timely fashion shall be a material default and shall entitle
Seller, at Seller’s sole option, to terminate this Agreement by giving written
notice to Buyer at any time until such funds are delivered by Buyer to Escrow
Holder.
          2.3 Additional Deposit. On the next business day following the end of
the Due Diligence Period (as defined in Section 4.2), unless this Agreement
shall have been terminated as herein provided, Buyer shall deliver to Escrow
Holder an additional Four Million Dollars (US$4,000,000.00) (the “Additional
Deposit”). Except as expressly provided herein, the Additional Deposit shall be
non-refundable to Buyer and payable to Seller as liquidated damages in
accordance with Section 12.1, but shall be applicable to the Purchase Price if
the Closing occurs as set forth in this Agreement. The Initial Deposit and the
Additional Deposit are referred to herein collectively as the “Deposit”. The
failure of Buyer to deliver the Additional Deposit in a timely fashion shall be
a material default and shall entitle Seller, at Seller’s sole option, to
terminate this Agreement by giving written notice to Buyer at any time until
such funds are delivered by Buyer to Escrow Holder.
          2.4 Interest on Deposit. The Deposit shall be held by Escrow Holder in
an interest-bearing account in accordance with the provisions of this Agreement,
with interest accruing to the benefit of Buyer prior to its release to Seller.
The term “Deposit” shall include any and all interest then accrued.
          2.5 Cash Balance. The balance of the Purchase Price, plus or minus
prorations and other adjustments as provided in this Agreement, if any, shall be
due at Closing and shall be paid by Buyer by wire transfer of immediately
available funds paid to Escrow Holder by no later than 5:00 p.m. on the day
prior to the Closing Date.
     3. Escrow.
          3.1 Opening of Escrow. Seller shall deliver a copy of a fully executed
counterpart of this Agreement into escrow (“Escrow”) with Escrow Holder on or
before three (3) business days following the Effective Date.
          3.2 Instructions to Escrow Holder. Seller and Buyer shall each be
entitled to submit escrow instructions to the Escrow Holder in connection with
the Closing. Seller and Buyer shall, in addition, execute such further escrow
instructions as the Escrow Holder may reasonably require in connection with the
Closing as long as such instructions are consistent with the provisions of this
Agreement and the escrow instructions of Seller and Buyer. In the event of any
conflict between the terms and conditions of this Agreement and the provisions
of any escrow instructions prepared by Seller, Buyer or the Escrow Holder, the
terms and conditions of this Agreement shall control.
          3.3 Closing. The purchase and sale of the Property as contemplated by
this Agreement, including but not limited to the delivery of the Deed (defined
below), payment of the Purchase Price and receipt thereof by Seller, and the
completion of the other matters required by this Agreement to be done
contemporaneously (the “Closing”) shall occur through an escrow with the Escrow
Holder, and be completed by 5:00 p.m. on July 11, 2006 (the “Required Closing
Date”), it being understood that if such fifteenth day falls on a Saturday,
Sunday or legal holiday (recognized in Newark, California), then the Required
Closing Date shall occur on the next business day. The date on which the Closing
actually occurs shall be referred to as the “Closing Date”.





--------------------------------------------------------------------------------



 



     4. Inspection.
          4.1 Documents. To the extent such items are in Seller’s possession,
and are not either proprietary to Seller or subject to any agreement by Seller
to maintain their confidentiality, Seller shall provide to Buyer, or make
available for inspection at Seller’s office located at 7777 Gateway Blvd.,
Building 15, Newark, California, the information and documents set forth on
Exhibit B attached hereto (the “Property Information”) within three (3) business
days after the Effective Date. Seller has not undertaken any independent
investigation as to the truth or accuracy of the information and documents to be
delivered and is providing the same solely as an accommodation to Buyer. Buyer
and its representatives shall hold in strict confidence all data and information
obtained with respect to Seller or the Property whether obtained before or after
the execution and delivery of this Agreement, and shall not disclose the same to
others; provided, however, that it is understood and agreed that Buyer may
disclose such data and information (i) to the employees, lenders, investors,
consultants, appraisers, accountants and attorneys of Buyer, provided that such
persons agree to treat such data and information confidentially, and (ii) to the
extent such data and information is generally known to the public or
discoverable through a search of the public records. Further, data and
information obtained by Buyer with respect to Seller or the Property may be
disclosed to the extent required by applicable law including, without
limitation, as a response to service of process or subpoena, and shall be
further subject to disclosure in connection with any litigation between Seller
and Buyer. In the event this Agreement is terminated or Buyer fails to perform
hereunder, Buyer shall promptly deliver to Seller’s counsel all Property
Information and any other statements, documents, schedules, exhibits and other
written information obtained from Seller in connection with this Agreement or
the transaction contemplated herein. It is understood and agreed that, with
respect to any provision of this Agreement which refers to the termination of
this Agreement and the return of the Deposit to Buyer, Twenty-Five Thousand
Dollars ($25,000) of the Deposit shall not be returned to Buyer unless and until
Buyer has fulfilled its obligation to deliver to Seller’s counsel the materials
described in the preceding sentence and the Information in accordance with
Section 4.2.4. The provisions of this Section shall survive Closing or any
termination of this Agreement, provided that following the Closing, Buyer shall
be entitled to employ all data and information with respect to the Property as
reasonably required in connection with the ownership and operation of the
Property.
          4.2 Due Diligence. Buyer shall have until 5:00 p.m. Pacific Time on
the fifteenth (15th) day after the Effective Date (the “Due Diligence Period”)
in which to examine, inspect, and investigate the Property, and, in Buyer’s sole
and absolute judgment and discretion, to determine whether the same is
satisfactory to Buyer. Buyer may terminate this Agreement pursuant to this
Section by giving notice of termination (the “Due Diligence Termination Notice”)
to Seller and Title Company on or before 5:00 p.m. Pacific Time on the last day
of the Due Diligence Period. This Agreement shall continue in full force and
effect if Buyer does not give a Due Diligence Termination Notice on or before
5:00 p.m. Pacific Time on the last day of the Due Diligence Period, and Buyer’s
failure to provide such notice shall constitute Buyer’s waiver of the
termination right provided in this Section. In the event Buyer elects to
terminate this Agreement pursuant to this Section, then (i) promptly upon such
termination, Buyer shall deliver to Seller all information, materials and data
(collectively, the “Information”) that Buyer and/or its agents, employees,
representatives, consultants or contractors (collectively, “Buyer’s Agents”)
discover, obtain or generate in connection with or resulting from Buyer’s
investigation of the Property, other than internal analyses produced by Buyer of
a proprietary nature or items that are reasonably subject to attorney-client
privilege, (ii) the Initial Deposit shall be released to Buyer (subject to the
provisions of Section 4.1), and (iii) Buyer shall pay all title, survey and
escrow charges, whereupon neither Buyer nor Seller shall have any further
obligation or liability to each other, save and except for the waivers,
releases, indemnity, document return and insurance obligations of Buyer that are
stated to survive the termination of this Agreement (the “Surviving
Obligations”).





--------------------------------------------------------------------------------



 



               4.2.1 Buyer shall have access to the Property at reasonable times
(subject to Seller’s prior approval of the specific time and activities to be
conducted by Buyer during such access, and Seller’s security requirements)
during the term of this Agreement for the purpose of conducting inspections and
tests reasonably required by Buyer (collectively, the “Inspections”). At least
one (1) business days prior to any entry on or Inspection of the Property, Buyer
shall: (i) deliver to Seller written notice of its intention to enter the
Property to conduct such Inspection and the proposed date and time of such entry
(Buyer may enter only on the dates and at the times that have been approved in
advance by Seller, and Seller shall have the right to have one or more of its
agents or representatives accompany Buyer and Buyer’s Agents at all times while
Buyer and Buyer’s Agents are on the Property); (ii) provide Seller copies of any
work plans for any testing for Seller’s prior written approval, which work plan
Seller may modify, limit or disapprove in its sole but reasonable discretion;
and (iii) provide Seller with certificates of insurance from Buyer and from each
Buyer’s Agent inspecting the Property (from an insurance carrier reasonably
acceptable to Seller) evidencing the existence of (a) commercial general
liability insurance, in an amount not less than $2,000,000 combined limits for
any injuries, deaths or property damage sustained as a result of any one
accident or occurrence, (b) worker’s compensation insurance at statutory limits,
and (c) employer’s liability insurance in an amount not less than $1,000,000 for
each accident, disease per employee and disease policy limit. The commercial
general liability insurance shall name Seller as an additional insured.
Additionally, Buyer, on behalf of Buyer and Buyer’s Agents, hereby waives any
claims against the Indemnitees (defined below) for any injury to persons (except
to the extent such injury is caused by Seller’s gross negligence or willful
misconduct) or damage to property arising out of any Inspections, including,
without limitation, any damage to the tools and equipment of Buyer or Buyer’s
Agents, all of which shall be brought onto the Property at the sole risk and
responsibility of Buyer and Buyer’s Agents.
               4.2.2 Buyer shall, at its sole cost and expense, comply with all
applicable federal, state and local laws, rules, statutes, regulations,
ordinances, or policies in conducting the Inspections. Buyer shall keep the
Property free clear of any liens and shall hold harmless, protect, defend (with
counsel reasonably acceptable to Seller) and indemnify Seller and its respective
officers, directors, employees, contractors, agents, subsidiaries and
affiliates, and its respective successors and assigns (collectively, the
“Indemnitees”) and the Property, from and against any liabilities, claims,
demands, causes of action, losses, costs, damages, penalties, fines, taxes,
remedial actions, removal and disposal costs, investigation and remedial costs
and expenses (including, without limitation, attorneys’, expert and consultant
fees), whether direct or indirect, known or unknown (collectively, “Claims”)
arising out of or relating to the work or activities conducted on the Property
by Buyer or Buyer’s Agents, including without limitation any Claims for (i) any
injuries to persons (including death) or damage to any property; provided,
however, that the foregoing indemnity shall not extend to (1) any liabilities to
the extent arising as a result of the mere discovery by Buyer of a pre-existing
condition that has a deleterious effect on the Property, or (2) any Claims
caused by Seller’s gross negligence or willful misconduct, or (ii) any
mechanic’s, workers’ or other liens on the Property, by reason of or relating to
the work or activities conducted on the Property by Buyer or Buyer’s Agents. In
no event shall Buyer indemnify Seller for any Claims caused by Seller’s gross
negligence or willful misconduct. The foregoing provisions shall not be limited
in any way by any other terms of this Agreement, and shall survive the Closing
or termination of this Agreement.
               4.2.3 Buyer shall, at its sole cost and expense, clean up and
repair the Property in whatever manner necessary after Buyer or Buyer’s Agents’
entry thereon so that the Property shall be returned to the same condition that
existed prior to Buyer’s or Buyer’s Agents’ entry thereon.
               4.2.4 Buyer shall promptly provide to Seller’s counsel a copy of
all Information that Buyer or Buyer’s Agents discover, obtain or generate in
connection with or resulting from their Inspections and work under this Section.
All such Information shall be deemed confidential, and Buyer shall not disclose
or permit Buyer’s Agents to disclose to any third party, other than Buyer’s
consultants,





--------------------------------------------------------------------------------



 



agents and attorneys associated with the applicable investigation of the
Property and other than as may be required by applicable law, the results of
Buyer’s Inspection. Buyer shall, in addition, be entitled to disclose the
results of Buyer’s Inspection to investors and potential lenders with respect to
the Property and shall further be entitled to disclose such information as
required by applicable law, including, without limitation, as required by
service of process or subpoena, and in connection with any litigation between
Seller and Buyer. Buyer shall indemnify, defend, protect and hold harmless the
Indemnitees from and against all Claims arising out of Buyer’s breach of the
foregoing obligations.
     5. Title Review.
          5.1 Delivery of Title Report and Survey. Buyer acknowledges that it
has received a preliminary title report dated as of May 18, 2006 (the “Title
Report”) issued by the Title Company with respect to the Property and an ALTA
survey of the Property dated June 5, 1997 (the “Existing Survey”). Seller shall
use reasonable and good faith efforts to obtain, at Buyer’s expense, and deliver
to Buyer by June 26, 2006, an update to the Existing Survey (the “Updated
Survey” and, together with the Existing Survey, the “Survey”).
          5.2 Title Due Diligence.
               5.2.1 Buyer shall review title to the Property as disclosed by
the Title Report and the Survey. Buyer shall have from the Effective Date until
5:00 p.m. Pacific Time on the last day of the Due Diligence Period to determine,
in its sole and absolute discretion, whether the condition of title to the
Property is acceptable to Buyer, including whether Buyer is satisfied that a
title policy in form acceptable to Buyer will be available upon Closing, subject
to the provisions set forth below in Section 5.2.2. If the condition of title is
not acceptable to Buyer, Buyer may terminate this Agreement pursuant to this
Section by giving notice of termination (the “Title Due Diligence Termination
Notice”) to Seller and Title Company on or before 5:00 p.m. Pacific Time on the
last day of the Due Diligence Period. This Agreement shall continue in full
force and effect if Buyer does not give a Title Due Diligence Termination Notice
on or before 5:00 p.m. Pacific Time on the last day of the Due Diligence Period,
and Buyer’s failure to provide such notice shall constitute Buyer’s waiver of
the termination right provided in this Section. In the event Buyer elects to
terminate this Agreement pursuant to this Section, then this Agreement shall be
terminated upon all of the terms and conditions applicable to a termination
hereof by Buyer pursuant to the termination right set forth in Section 4.2,
including the withhold of the portion of the Deposit as therein provided pending
return of the Information.
               5.2.2 On or prior to the Closing, Seller shall deliver to the
Title Company such instructions and assurances as may customarily be required in
order for the Title Company to issue upon Closing a policy of title insurance
for the Property without exception for any monetary liens (including, without
limitation, mechanic’s and materialmen’s liens or claims thereof) affecting the
Property that Seller has created or expressly permitted to exist (that were not
caused by Buyer or any of Buyer’s Agents), other than current non-delinquent
taxes or assessments (“Monetary Liens”). After the expiration of the Due
Diligence Period, but prior to the Closing, Buyer may notify Seller in writing
(a “Subsequent Title Defects Notice”) of (i) any title exceptions to which Buyer
may object that have arisen by reason of rights granted or instruments recorded
by Seller after the date which is three (3) business days before the end of the
Due Diligence Period, other than as authorized or permitted by this Agreement or
made with Buyer’s consent, or (ii) any exception arising from a matter shown on
the Updated Survey, and not appearing on the Existing Survey, to which Buyer may
object. If Buyer gives a Subsequent Title Defects Notice to Seller, Seller shall
have five (5) business days after receipt thereof to notify Buyer that
(a) Seller will endeavor to remove such exceptions from title on or before the
Closing (provided that if Seller is unable to do so, Seller shall give notice
thereof to Buyer and Buyer may elect to proceed or terminate as provided below),
provided that Seller may extend the Closing for such period as shall be required
to effect such





--------------------------------------------------------------------------------



 



cure, but not beyond thirty (30) days; or (b) Seller elects not to cause such
exceptions to be removed. If Seller fails to give such notice timely to Buyer,
Seller shall have been deemed to have given notice to Buyer under clause (b).
The procurement by Seller of a commitment of the Title Company to issue a title
policy or an endorsement thereto insuring Buyer against any such exceptions
shall be deemed a removal of such exceptions by Seller. If Seller gives or is
deemed to have given notice under clause (b) above, Buyer shall have two
(2) business days from the date on which such notice to Buyer is given in which
to notify Seller that Buyer will nevertheless proceed with the purchase and take
title to the Property subject to such exceptions or that Buyer will terminate
this Agreement. If Buyer fails to give such notice in a timely fashion, Buyer
shall be deemed to have elected to proceed with the purchase and take title to
the Property subject to such exceptions. If this Agreement is terminated
pursuant to the foregoing provisions of this Section, then this Agreement shall
be terminated in the same manner, and upon the same terms and conditions, as if
Buyer had given a Title Due Diligence Termination Notice under Section 5.2.1.
     6. Conditions to Closing.
          6.1 Seller’s Conditions. The obligation of Seller to sell and convey
the Property pursuant to this Agreement is subject to the satisfaction on or
before the Closing Date (or such earlier date as is specifically set forth in
this Agreement) of all of the following conditions precedent, which conditions
are for the benefit of Seller only and the satisfaction of which may be waived
only in writing by Seller:
               6.1.1 Buyer’s Deliveries. Delivery and execution by Buyer of all
monies, items and instruments required to be delivered by Buyer pursuant to this
Agreement;
               6.1.2 Buyer’s Representations. Buyer’s warranties and
representations set forth herein shall be true and correct in all material
respects as of the Closing Date;
               6.1.3 Buyer’s Performance. Buyer shall have performed each and
every agreement to be performed by Buyer pursuant to this Agreement; and
               6.1.4 Bankruptcy. No proceeding shall have been commenced against
Buyer under the federal Bankruptcy Code or any state law for relief of debtors.
          6.2 Buyer’s Conditions. The obligation of Buyer to acquire the
Property pursuant to this Agreement is subject to the satisfaction on or before
the Closing Date (or such earlier date as is specifically set forth in this
Agreement) of all of the following conditions precedent which conditions are for
the benefit of Buyer only and the satisfaction of which may be waived only in
writing by Buyer:
               6.2.1 Seller’s Deliveries. Delivery and execution by Seller of
all instruments and other items required to be delivered by Seller pursuant to
this Agreement;
               6.2.2 Seller’s Representations. Seller’s warranties and
representations set forth herein shall be true and correct in all material
respects as of the Closing Date;
               6.2.3 Seller’s Performance. Seller shall have performed each and
every agreement to be performed by Seller pursuant to this Agreement; and
               6.2.4 Bankruptcy. No proceeding shall have been commenced against
Seller under the federal Bankruptcy Code or any state law for relief of debtors.





--------------------------------------------------------------------------------



 



          6.3 Failure of Conditions. If any of the conditions set forth in
Sections 6.1 or 6.2 are not timely satisfied for any reason other than the
default of the party responsible for the satisfaction thereof, or are not waived
by the party for whose benefit the condition exists, then the party for whose
benefit the condition exists may, in its sole discretion, either delay the
Closing until the condition is satisfied by up to (but not in excess of) thirty
(30) additional days (after which time this Agreement shall automatically
terminate if the condition is not satisfied or waived by the end of this 30-day
period), or terminate this Agreement by giving written notice thereof to the
other party. In the event of a termination under this Section, Buyer shall pay
all title, survey and escrow charges, Buyer shall deliver the Information to
Seller, the Title Company shall promptly pay the Deposit to Buyer, and neither
Buyer nor Seller shall have any further obligation or liability to each other,
save and except for the Surviving Obligations.
          6.4 Satisfaction of Conditions. The occurrence of the Closing shall
constitute satisfaction of conditions set forth in Sections 6.1 and 6.2 not
otherwise specifically satisfied or waived by Buyer or Seller.
     7. Deliveries Into Escrow.
          7.1 Deliveries by Seller. At the Closing, Seller shall deliver or
cause to be delivered to Buyer the following documents duly executed and
acknowledged where appropriate:
               7.1.1 Deed. A grant deed (the “Deed”) in the form attached hereto
as Exhibit C conveying the Property to Buyer as provided in this Agreement;
               7.1.2 FIRPTA. A certificate of non-foreign status to confirm that
Buyer is not required to withhold part of the Purchase Price pursuant to
Section 1445 of the Internal Revenue Code of 1986, as amended;
               7.1.3 Form 597-W. Franchise Tax Board Form (597-W);
               7.1.4 Bill of Sale and Blanket Transfer, Assignment and
Assumption. A Bill of Sale and Blanket Transfer, Assignment and Assumption
(“Bill of Sale”) in the form attached hereto as Exhibit D;
               7.1.5 Leases. A Lease of each of the Buildings (each, a “Lease”
and collectively the “Leases”), each in the form attached hereto as Exhibit E,
duly executed by Seller or its designee; provided, however, the parties shall
complete all blanks in the form (including, without limitation, the property
address and the building area), and the Commencement Date of each Lease shall be
the date of the Closing hereunder;
               7.1.6 Owner’s Declaration. A declaration of Seller in the form
attached hereto as Exhibit F, duly executed by Seller for delivery to the Title
Company;
               7.1.7 Seller’s Authority. Such proof of Seller’s authority and
authorization to enter into this Agreement and consummate the transaction
contemplated hereby and such proof of the power and authority of the
individual(s) executing and/or delivering any instruments, documents or
certificates on behalf of Seller to act for and bind Seller as may be reasonably
required by the Title Company; and
               7.1.8 Other Documents. Such other documents as may be reasonably
necessary and appropriate to complete the Closing of the transaction
contemplated herein.





--------------------------------------------------------------------------------



 



          7.2 Deliveries by Buyer. At the Closing, Buyer shall deliver or cause
to be delivered to Seller the following funds and documents duly executed and
acknowledged where appropriate:
               7.2.1 Cash. The remaining portion of the Purchase Price and such
additional sums as are necessary to pay the Buyer’s share of closing costs,
prorations and any fees, as more particularly set forth in Section 8 below;
               7.2.2 Bill of Sale. The Bill of Sale in the form attached hereto
as Exhibit D;
               7.2.3 Leases. A Lease of each of the Buildings in the form
attached hereto as Exhibit E, duly executed by Buyer;
               7.2.4 Buyer’s Authority. Such proof of Buyer’s authority and
authorization to enter into this Agreement and consummate the transaction
contemplated by this Agreement, and such proof of the power and authority of the
individual(s) executing and/or delivering any instruments, documents or
certificates on behalf of Buyer to act for and bind Buyer as may be reasonably
required by the Title Company or Seller; and
               7.2.5 Other Documents. Such other documents as may be reasonably
necessary and appropriate to complete the Closing of the transaction
contemplated herein.
     8. Prorations, Closing Costs, Credits.
          8.1 Prorations.
               8.1.1 Taxes and Assessments. All nondelinquent real estate taxes
on the Property shall be prorated based on the actual current tax bill as of
12:01 a.m. on the Closing Date with Seller responsible for all such taxes
attributable to the period prior to such date and time and Buyer responsible for
all such taxes attributable to the period following such date and time. If after
the Closing, supplemental real estate taxes are assessed against the Property by
reason of any event occurring prior to the Closing Date, Buyer and Seller shall
adjust the proration of the real estate taxes following the Closing. Any current
installments with respect to assessments on the Property shall be prorated
through Escrow as of 12:01 a.m. on the Closing Date and Seller shall have no
obligation to pay any amount with respect to any such assessments other than the
prorated current installment. Any refund following the Closing in connection
with real estate or personal property taxes relating to the Property
attributable to the period prior to the Closing Date shall be paid to Seller.
               8.1.2 Calculation of Prorations. All prorations shall be made on
the basis of the actual number of days of the month which have elapsed as of
12:01 a.m. on the Closing Date.
               8.1.3 Proforma Closing Statement. Buyer and Seller shall
reasonably cooperate to produce at least three (3) business days prior to the
Closing Date, a schedule of prorations in accordance with the provisions of this
Agreement which is as complete and accurate as is then reasonably possible. All
prorations which can be reasonably estimated as of the Closing Date shall be
made on the Closing Date. All other prorations and any adjustments to the
initial estimated prorations, shall be made by Buyer and Seller within thirty
(30) days following the Closing or such later time as may be reasonably
required, in the exercise of due diligence to obtain the necessary information.
Any net credit due one party from the other as the result of such post-Closing
prorations and adjustments shall be paid to the other in cash immediately upon
the parties’ written agreement to a final schedule of post-Closing adjustments
and prorations.





--------------------------------------------------------------------------------



 



          8.2 Closing Costs.
               8.2.1 Seller’s Costs. Seller shall pay (i) Alameda County
documentary transfer taxes, (ii) the share of any city documentary transfer
taxes allocated to a seller under local custom, and (iii) all of its recording
fees.
               8.2.2 Buyer’s Costs. Buyer shall pay (i) the Title Company’s
escrow fee, (ii) all title insurance premiums for the Title Policy, (iii) the
share of any city documentary transfer taxes allocated to a purchaser under
local custom, (iv) all of its recording fees, and (v) the cost of the Survey.
          8.3 Other Expenses. Buyer and Seller shall each pay all legal and
professional fees and fees of other consultants incurred by Buyer and Seller,
respectively. All other closing charges shall be paid by Buyer and Seller in
accordance with the custom prevailing in Alameda County at the Closing.
     9. Seller’s Representations and Warranties. Seller hereby makes the
following representations and warranties, each of which shall be continuing and
shall survive the Closing for a period of six (6) months after the Closing (the
“Survival Period”). Any claim based on any of the following representations and
warranties must be filed, if at all, before the end of the Survival Period.
Whenever a representation or warranty is being made “to Seller’s knowledge,”
such qualification indicates that the warranty is being made to the current
actual knowledge of Charles Barry, who is Senior Director, Workplace Resources
of Seller, without any implied, imputed or constructive knowledge and without
any independent investigation having been made or any implied duty to
investigate. No claim for a breach of any representation or warranty of Seller
shall be actionable or payable if the breach in question results from or is
based on a condition, state of facts or other matter which was known to Buyer
prior to Closing. Seller shall have no liability to Buyer for a breach of any
representation or warranty unless written notice containing a description of the
specific nature of such breach shall have been given by Buyer to Seller prior to
the expiration of the Survival Period and any court action or other legal
proceeding shall have been commenced by Buyer against Seller within twelve
(12) months after Closing. Buyer agrees to first seek recovery under any
insurance policies prior to seeking recovery from Seller. Except as expressly
set forth in this Agreement, Seller has not made any warranty or representation,
express or implied, written or oral, concerning the Property.
          9.1 Notices of Violation. Except to such extent as may be disclosed in
the Property Information, or disclosed to Buyer through any Inspections of the
Property or otherwise, to Seller’s knowledge, Seller has not received any notice
from any governmental authority that any condition at the Land or Improvements
violates any material provision of applicable building codes, zoning or land use
laws, other local, state or federal laws and regulations, or restrictive
easements or covenants affecting the Property.
          9.2 Authority and Execution. Seller has been duly organized and is
validly existing as Sun Microsystems, Inc., a Delaware corporate, in good
standing in the State of Delaware and California. Seller has the full right and
authority and has obtained any and all consents required to enter into this
Agreement and to consummate or cause to be consummated the transactions
contemplated hereby. This Agreement has been, and all of the documents to be
delivered by Seller at the Closing will be, authorized and properly executed.
          9.3 Pending Action. To Seller’s knowledge, Seller has not received any
written notice of any pending or threatened liens, special assessments,
impositions or increases in assessed valuations to be made against the Property.





--------------------------------------------------------------------------------



 



          9.4 Possession. Except to such extent as may be disclosed in the
Property Information, or disclosed to Buyer through any Inspections of the
Property or otherwise, to Seller’s knowledge, there are no parties in possession
or occupancy of any of the Property or any parts thereof other than Seller, nor
are there any parties who have any possessory rights with respect to any of the
Property or any part thereof other than Seller.
          9.5 Condemnation. To Seller’s knowledge, there is no existing or
pending condemnation or taking by eminent domain of any part of the Property.
          9.6 Litigation. To Seller’s knowledge, except to such extent as may be
disclosed in the Property Information, Seller has not received written notice of
any litigation which has been filed against Seller that arises out of the
ownership of the Property and would materially affect the Property or use
thereof, or Seller’s ability to perform hereunder. Except to such extent as may
be disclosed in the Property Information, Seller has no knowledge of any
threatened litigation relating to the Property.
          9.7 Environmental Matters. Except to such extent as may be disclosed
in the Property Information, or disclosed to Buyer through any Inspections of
the Property or otherwise, to Seller’s knowledge, Seller has received no written
notification that any governmental authority has determined that there are any
violations of environmental statutes, ordinances or regulations affecting the
Property which have not been remedied.
     10. Buyer’s Representations and Warranties. Buyer hereby makes the
following representations and warranties, each of which shall survive the Close
of Escrow and shall not be limited by any time period, except any applicable
statute of limitations under California law:
          10.1 Authority to Execute; Organization. Buyer has been duly organized
and is validly existing as BioMed Realty, L.P., a Maryland limited partnership,
in good standing in the States of Maryland and California. Buyer has the full
right and authority and has obtained any and all consents required to enter into
this Agreement and to consummate or cause to be consummated the transactions
contemplated hereby. This Agreement has been, and all of the documents to be
delivered by Buyer at the Closing will be, authorized and properly executed.
          10.2 [Intentionally omitted].
          10.3 No Encumbrance. Prior to Closing, Buyer shall neither encumber
nor cause any liens to be created against the Property in any way, nor shall
Buyer, at any time, record this Agreement or a memorandum thereof.
          10.4 Principal; Financial Resources. Buyer is acting as a principal in
connection with the transaction as contemplated by this Agreement and presently
possesses, and will possess as of the Closing, the financial resources to timely
consummate the purchase and sale transaction contemplated by this Agreement.
          10.5 No Reliance on Documents. All materials, data and Property
Information delivered by Seller to Buyer in connection with the transaction
contemplated hereby are provided to Buyer as a convenience only and that any
reliance on or use of such materials, data or information by Buyer shall be at
the sole risk of Buyer. Neither Seller, nor any affiliate of Seller, nor the
person or entity that prepared any report or reports delivered by Seller to
Buyer shall have any liability to Buyer for any inaccuracy in or omission from
any such reports.





--------------------------------------------------------------------------------



 



          10.6 Buyer’s Investigation. (i) Except for the express representations
and warranties of Seller set forth herein, there are no representations or
warranties of any kind whatsoever, express or implied, made by Seller in
connection with this Agreement, the purchase of the Property by Buyer, the
physical condition of the Property, whether the Property complies with
applicable laws, or whether the Property is appropriate for Buyer’s intended
use; (ii) On or prior to the end of the Due Diligence Period, Buyer will have
(or will have chosen not to have) fully investigated the Property and all
matters pertaining thereto; (iii) Except for the express representations and
warranties of Seller set forth herein, Buyer is not relying on any statement or
representation of Seller, its agents or its representatives; (iv) Buyer, in
entering into this Agreement and in completing its purchase of the Property, is
relying entirely on its own investigation of the Property; (v) On or prior to
the end of the Due Diligence Period, Buyer will be aware (or chosen not to be
aware) of all zoning regulations, other governmental requirements, site and
physical conditions, and other matters affecting the use and condition of the
Property; (vi) Except for the express representations and warranties of Seller
set forth herein, Buyer’s decision, on or prior to the end of the Due Diligence
Period, of whether to purchase the Property on the terms and conditions hereof
shall be made in reliance on Buyer’s review, inspection and investigation of the
Property and of materials, documents, information and studies relating to the
Property (including, without limitation, Buyer’s Inspections); (vii) Except for
the express representations and warranties of Seller set forth herein, Buyer
shall purchase the Property in its “AS IS” condition WITH ALL FAULTS as of the
date of the Closing and waives and releases all Claims against Seller as a
result of the condition or status of the Property; and (viii) Upon Closing,
Buyer shall assume the risk that adverse matters, including but not limited to,
defects and adverse physical and environmental conditions, may not have been
revealed by Buyer’s investigations, and Buyer, upon Closing (except with respect
to the express representations, warranties and covenants of Seller set forth in
this Agreement), shall be deemed to have waived, relinquished and released the
Indemnitees from and against any and all Claims that Buyer might have asserted
or alleged against the Indemnitees at any time by reason of or arising out of
any latent or patent defects or physical conditions, violations of any
applicable laws and any and all other acts, omissions, events, circumstances or
matters regarding the Property. Buyer hereby waives the provisions of California
Civil Code section 1542 which provides that:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”
     By initialing below, Buyer hereby waives the provisions of Section 1542
solely in connection with the matters which are the subject of the foregoing
waiver and release:
                    Buyer’s Initials:                                         
     11. Indemnification. In addition to Buyer’s other indemnity obligations
under this Agreement, Buyer agrees to indemnify, protect, defend and hold
harmless the Indemnitees of and from any Claims (i) arising from any Inspections
or other due diligence activities of Buyer relating to the Property, excluding
any Claims to the extent arising as a result of the mere discovery by Buyer of a
pre-existing condition that has a deleterious effect on the Property or caused
by Seller’s gross negligence or willful misconduct; (ii) arising from any act or
omission of Buyer, its agents, employees or contractors occurring on or after
the Closing and that is not due to any negligence or willful misconduct of
Seller or Seller’s breach of the Leases; or (iii) arising from any breach by
Buyer of any obligation of Buyer in connection with the Property that by this
Agreement, or any closing delivery, specifically becomes the obligation of
Buyer. The foregoing provisions shall survive the Closing or termination of this
Agreement.
     12. Remedies.





--------------------------------------------------------------------------------



 



          12.1 Liquidated Damages. FROM AND AFTER THE EFFECTIVE DATE, IN THE
EVENT THE SALE OF THE PROPERTY AS CONTEMPLATED HEREUNDER IS NOT CONSUMMATED DUE
TO A DEFAULT OF BUYER, THE DEPOSIT (INCLUDING ALL INTEREST EARNED FROM THE
INVESTMENT OF THE DEPOSIT) SHALL BE PAID TO AND RETAINED BY SELLER AS LIQUIDATED
DAMAGES. THE PARTIES ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT THAT
THE SALE IS NOT CONSUMMATED WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE. THEREFORE, BY SEPARATELY EXECUTING THIS SECTION BELOW, THE PARTIES
ACKNOWLEDGE THAT THE NONREFUNDABLE DEPOSIT HAS BEEN AGREED UPON, AFTER
NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND AS
SELLER’S EXCLUSIVE REMEDY IN LAW OR IN EQUITY AGAINST BUYER IN THE EVENT THE
CLOSING DOES NOT OCCUR DUE TO THE DEFAULT OF BUYER AND AS SELLER’S SOLE AND
EXCLUSIVE REMEDY AGAINST BUYER ARISING FROM SUCH FAILURE OF THE SALE TO CLOSE.
SUCH RECOVERY OF THE DEPOSIT BY SELLER IS INTENDED TO CONSTITUTE LIQUIDATED
DAMAGES TO SELLER PURSUANT TO SECTIONS 1671, 1676 AND 1677 OF THE CALIFORNIA
CIVIL CODE, AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY WITHIN
THE MEANING OF SECTION 3275 OR SECTION 3369 OF THE CALIFORNIA CIVIL CODE OR ANY
SIMILAR PROVISION. IN ADDITION, BUYER SHALL PAY ALL TITLE, SURVEY AND ESCROW
CANCELLATION CHARGES. NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THIS
SECTION LIMIT THE DAMAGES RECOVERABLE BY EITHER PARTY AGAINST THE OTHER PARTY
DUE TO (A) THE OTHER PARTY’S OBLIGATION TO INDEMNIFY SUCH PARTY IN ACCORDANCE
WITH THIS AGREEMENT, OR (B) THIRD PARTY CLAIMS. BY THEIR SEPARATELY EXECUTING
THIS SECTION BELOW, BUYER AND SELLER ACKNOWLEDGE THAT THEY HAVE READ AND
UNDERSTOOD THE ABOVE PROVISION COVERING LIQUIDATED DAMAGES, AND THAT EACH PARTY
WAS REPRESENTED BY COUNSEL WHO EXPLAINED THE CONSEQUENCES OF THIS LIQUIDATED
DAMAGES PROVISION AT THE TIME THIS AGREEMENT WAS EXECUTED. BOTH PARTIES
ACKNOWLEDGE AND AGREE THAT SAID AMOUNT IS PRESENTLY A REASONABLE SUM CONSIDERING
ALL OF THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, INCLUDING THE
RELATIONSHIP OF THE SUM TO THE RANGE OF HARM TO SELLER THAT REASONABLY COULD BE
ANTICIPATED, AND THAT PROOF OF ACTUAL DAMAGES WOULD BE COSTLY AND EXTREMELY
DIFFICULT OR IMPRACTICABLE.

             
  
 
 
Seller’s initials  
 
Buyer’s initials     

          12.2 Seller’s Default. If Seller shall fail to convey the Property to
Buyer in accordance with the provisions of this Agreement, and such failure
constitutes a default by Seller hereunder, Buyer’s sole and exclusive remedies
shall be either to (i) sue for specific performance in connection with the
acquisition of the Property, it being understood and agreed that the remedy of
specific performance shall not be available to enforce any other obligation of
Seller hereunder, or (ii) terminate this Agreement and obtain a refund of the
Deposit and reimbursement from Seller for Buyer’s documented and reasonable
out-of-pocket costs incurred in connection with the negotiation of this
Agreement, Buyer’s diligence with respect to the Property, and Buyer’s actions
in furtherance of the transactions contemplated by this Agreement up to (but not
in excess of) One Hundred Thousand Dollars ($100,000.00), which return and
reimbursement shall operate to terminate this Agreement and release Seller from
any and all liability hereunder. Buyer shall be deemed to have elected to
terminate this Agreement and receive back the Deposit if Buyer fails to file
suit for specific performance against Seller in a court having jurisdiction in
the county and state in which the Property is located, on or before thirty
(30) days following the date upon which the Required Closing Date was to have
occurred. Except for, and in consideration of, the foregoing right of Buyer to
sue for specific performance, or alternatively, to obtain a refund of the
Deposit and





--------------------------------------------------------------------------------



 



reimbursement of Buyer’s documented and reasonable out-of-pocket expenses
incurred in performing its inspections, investigations and other due diligence
review of the Property, Buyer hereby waives any other remedies available at law
or in equity. Buyer expressly waives its rights to seek damages if the Closing
does not occur in the event of Seller’s default hereunder.
                    Buyer’s Initials:                                         
          12.3 Limitations on Seller’s Liability. NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, IN NO EVENT WILL SELLER OR ANY OTHER
INDEMNITEE BE LIABLE TO BUYER IN CONTRACT, TORT OR OTHERWISE WITH RESPECT TO ANY
CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES ARISING FROM OR RELATING TO THIS
AGREEMENT OR ANY CLOSING DOCUMENT OTHER THAN ANY INTENTIONAL OR FRAUDULENT
MISREPRESENTATION BY SELLER. IN ADDITION, IN NO EVENT WILL SELLER OR ANY OTHER
INDEMNITEE BE LIABLE TO BUYER UNLESS AND UNTIL THE AGGREGATE AMOUNT OF DAMAGES
FOR WHICH SELLER IS OBLIGATED TO BUYER PURSUANT TO THIS AGREEMENT EXCEEDS THE
SUM OF ONE HUNDRED THOUSAND DOLLARS ($100,000.00) (THE “BASE AMOUNT”) WHEREUPON
SELLER SHALL BE LIABLE FOR ALL SUCH DAMAGES, INCLUDING THE BASE AMOUNT, BUT IN
NO EVENT WILL SELLER BE LIABLE TO BUYER FOR ANY DAMAGES TO THE BUYER IN EXCESS
OF THE SUM OF ONE MILLION DOLLARS ($1,000,000.00).
                    Buyer’s Initials:                                         
          12.4 Waiver. Buyer hereby acknowledges that it has read and is
familiar with the provisions of California Civil Code Section 1542, which is set
forth below: By initialing below, Buyer hereby waives the provisions of
Section 1542 solely in connection with the matters which are the subject of the
foregoing waivers and releases:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”
                    Buyer’s Initials:                                         
          12.5 Survival. All of the foregoing waivers and releases by Buyer set
forth in this Section shall survive any termination of this Agreement.
     13. Casualty; Condemnation.
          13.1 Casualty. If, prior to the Closing, any part of the Improvements
is damaged or destroyed by earthquake, flood, fire or other casualty, Seller
shall promptly notify Buyer in writing of such casualty loss. If the damage
caused by such casualty is estimated to cost more than Seven Million Five
Hundred Dollars ($7,500,000.00) in the aggregate to repair (as verified by
contractor(s) and/or vendor(s) selected by Seller and reasonably acceptable to
Buyer), then within ten (10) days after Buyer’s receipt of Seller’s notice of
the damage, Buyer shall deliver written notice to Seller and the Title Company,
electing either to (i) proceed with this transaction and Closing in accordance
with this Agreement notwithstanding such damage; or (ii) terminate this
Agreement, in which event this Agreement shall terminate and promptly upon such
termination, Buyer shall deliver to Seller all Information and Property
Information and Buyer shall pay all title, survey and escrow charges and the
balance of the Deposit shall be returned to Buyer. Buyer’s failure to deliver
either such notice to Seller and Title Company within such ten (10) day-period
shall constitute Buyer’s election to proceed to Closing. If Buyer elects (or is
deemed to have elected) not to terminate this Agreement or if the damage is
estimated to cost $7,500,000 or less in the





--------------------------------------------------------------------------------



 



aggregate, then the Closing shall nevertheless occur as otherwise provided in
this Agreement, except that Seller shall assign to Buyer upon the Closing all
insurance proceeds paid or payable to Seller (but not in excess of the Purchase
Price), if any, in connection with such occurrences (net of any deductibles
carried by Seller); and Seller shall have no obligation to repair such damage or
destruction.
          13.2 Condemnation. In the event that all or any substantial portion of
the Real Property shall be taken in condemnation or under the right of eminent
domain after the Effective Date and before the Closing, Buyer may, at its option
either (i) terminate this Agreement by written notice thereof to Seller,
whereupon Buyer shall pay all title, survey and escrow charges, Buyer shall
deliver the Information to Seller, and the Title Company shall promptly return
to Buyer the Deposit, together with any interest earned thereon, or (ii) proceed
to close the transaction contemplated herein pursuant to the terms hereof in
which event Seller shall assign and turn over to Buyer, and Buyer shall be
entitled to receive and keep all awards for the taking by eminent domain which
accrue to Seller and there shall be no reduction in the Purchase Price. For
purposes of this provision, a “substantial portion” of the Property shall mean
(a) more than ten percent (10%) of the Property is taken; or (b) the access to
the Property is materially reduced or restricted. In the event that a portion of
the Property less than a substantial portion is taken, or Buyer elects not to
terminate this Agreement, Buyer shall proceed to close the transaction
contemplated herein and there shall be no reduction in the Purchase Price and
Seller shall assign and turn over to Buyer and Buyer shall be entitled to
receive and keep all awards for the taking by eminent domain which accrue to
Seller.
     14. Brokerage Commissions. Buyer shall pay a real estate commission to
Cushman and Wakefield (“Buyer’s Broker”) upon Closing, in accordance with a
separate broker’s commission agreement between Buyer’s Broker and Buyer. Seller
shall pay such real estate commission, if any, as may be due to any third party
broker, other than Buyer’s Broker, to whom a commission with respect to the
purchase and sale of the Property to Buyer is owed by reason of commitments made
by Seller. Buyer agrees to indemnify and hold harmless Seller from any and all
commissions claimed by any broker or third party relating to this Agreement
arising or alleged to arise by reason of commitments made by Buyer. Seller
agrees to indemnify and hold harmless Buyer from any and all commissions claimed
by any broker or third party relating to this Agreement arising or alleged to
arise by reason of commitments made by Seller. The obligations of indemnity of
Buyer and Seller as contained in this Section shall survive the Closing or the
earlier expiration or termination of this Agreement.
     15. Leasing of Property. Pending the Closing or earlier termination of this
Agreement, Seller may, but shall not be required to, solicit, negotiate and
enter into leases of the Buildings or portions thereof. Seller shall not execute
and deliver any such lease without Buyer’s prior written consent, which shall
not be unreasonably withheld, conditioned or delayed. The parties may enter into
such agreements and arrangements relating to the leasing of the Property,
including (without limitation) as to lease commissions and tenant improvement or
other costs, as the parties may mutually determine to be appropriate.
     16. Disposition of Property Within One Year. In the event that, at any time
prior to the first anniversary of the Closing, there is any Disposition (as
defined below in this Section) or any agreement or arrangement for the making of
a Disposition, Buyer shall pay to Seller fifty percent (50%) of the Excess
Disposition Proceeds (as defined below in this Section) of the Disposition.
“Disposition” shall mean and include any and each direct or indirect sale,
exchange, transfer or other disposition of the Property or of any interest
therein, which shall include (without limitation) the transfer of any
partnership or membership interest or stock or other security of any entity with
a direct or indirect ownership interest in the Property or a portion thereof,
and any sale, transfer or other disposition by way of merger, sale of assets or
otherwise; provided, however, that in no event shall “Disposition” include
(a) any direct or indirect transfer of ownership interests in an entity
securities of which are traded on a registered securities





--------------------------------------------------------------------------------



 



exchange and (b) any direct or indirect transfers of ownership interests in an
operating partnership which holds all or substantially all of the assets
directly or indirectly owned by an entity securities of which are traded on a
registered securities exchange. “Excess Disposition Proceeds” shall mean and
include the amount by which (a) the total sale price or other consideration
received by Buyer in respect of the Disposition (without reduction for brokerage
commissions, attorneys’ fees or other amounts) exceeds (b) the Purchase Price
herein stated. In the event of any Disposition of less than the entirety of the
Property and the interests there, the amount of the Excess Disposition Proceeds
shall be determined on an equitable, proportionate basis. For any Disposition of
a portion of the Property, such proportionate basis shall be established by
reference to the building area included within the portion of the Property
involved in the Disposition, and for any Disposition of a partial ownership
interest in all or a portion of the Property, such proportionate basis shall be
determined by reference to the percentage interest transferred. The provisions
of this Section shall apply in respect of any and all Dispositions made as
provided above, whether by Buyer or any successor or assign of Buyer, or by an
owner or successor or assign of any direct or indirect ownership interest of an
entity having an interest in the Property. Buyer shall, upon Seller’s request
made either in connection with (and as a condition to) Closing or at any time
thereafter, execute, acknowledge and deliver for recordation an instrument
sufficient to give record notice of the rights of Seller set forth in this
Section. The provisions of this Section shall survive Closing.
     17. Leases. At Closing, Seller and Buyer shall cause the Leases to be
executed and delivered.
     18. Notices. Any notice or report required or desired to be given regarding
this Agreement shall be in writing and may be given by personal delivery, by
certified mail return receipt requested, by courier service or by facsimile
(provided such notice is also given by personal delivery or courier service).
Any notice or report addressed to Buyer or Seller at their respective addresses
set forth below shall be deemed to have been given (i) when personally
delivered, (ii) if properly addressed and deposited in the mail (certified,
return receipt requested) on the first business day after the date shown on the
return receipt for acceptance or rejection, (iii) if properly addressed and
deposited with a reputable overnight carrier, on the business day next following
the date of deposit, or (iv) if properly addressed and sent by facsimile
transmission, on the first business day after receipt by the sender of a
“confirmation copy” of the facsimile transmission (confirming transmission of
all pages), provided such notice is also sent on the same date by certified mail
or overnight courier. For this purpose, a “business day” shall be a day on which
such reputable overnight carrier has regularly scheduled delivery (excluding
Saturdays and federally recognized holidays). Each notice to Buyer shall be
given to:
BioMed Realty, L.P.
17140 Bernardo Center Drive, Suite 222
San Diego, CA 92128
Attn: General Counsel
Facsimile No:     858-485-9843
Phone No:          858-485-9840
With a copy to:
Latham & Watkins
Attn: Finance Department Notice
(BioMed—7777 Gateway Blvd — SJL)
600 West Broadway, Suite 1800
San Diego, CA 92101
Facsimile No:     619-696-7419
Phone No:          619-236-1234





--------------------------------------------------------------------------------



 



Each notice to Seller shall be given to:
Sun Microsystems, Inc.
500 Howard Street
San Francisco, CA 94107
Attn: Charles Barry
     Senior Director, Workplace Resources
Facsimile/Phone No.: 650-352-4397
with a copy to:
DLA Piper Rudnick Gray Cary US LLP
153 Townsend Street, 8th Floor
San Francisco, CA 94107
Attn: Stephen A. Cowan, Esq.
Facsimile No.: 415-615-6000
Phone No.: 415-659-7500
     19. Miscellaneous.
          19.1 Time. Time is of the essence of each and every term, provision
and covenant of this Agreement. Except as expressly provided otherwise herein,
the expiration of any period of time prescribed in this Agreement shall occur at
11:59 p.m. of the last day of the period. Should any period of time prescribed
herein end on a Saturday, Sunday or legal holiday (recognized in Newark,
California), the period of time shall automatically be extended to 11:59 p.m.
(or such other time as is expressly provided herein) of the next full business
day.
          19.2 No Waiver. No waiver by any party of the performance or
satisfaction of any covenant or condition shall be valid unless in writing and
shall not be considered to be a waiver by such party of any other covenant or
condition hereunder.
          19.3 Entire Agreement. This Agreement contains the entire agreement
between the parties regarding the Property and supersedes all prior agreements,
whether written or oral, between the parties regarding the same subject. This
Agreement shall not be modified by either party by any oral representation made
before or after the execution of this Agreement, and all modifications must be
in writing signed by Seller and Buyer.
          19.4 Assignment; Binding Effect. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators and successors
and assigns of Seller and Buyer; provided, however, that Buyer shall not, prior
to the Closing, assign Buyer’s rights and obligations pursuant to this Agreement
to any party, other than an entity wholly owned, directly or indirectly, by
BioMed Realty, L.P., including, without limitation, BMR-7777 Gateway Boulevard
LLC, a Delaware limited liability company (provided such limited liability
company is so owned).
          19.5 Survival. The provisions of this Agreement shall not merge with
the delivery of the Deed but shall, except as otherwise provided in this
Agreement, survive the Closing.
          19.6 Severability. In the case that any one or more of the provisions
contained in this Agreement are for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.





--------------------------------------------------------------------------------



 



          19.7 Captions. Paragraph titles or captions contained in this
Agreement are inserted as a matter of convenience only and for reference, and in
no way define, limit, extend or describe the scope of this Agreement.
          19.8 Exhibits. All exhibits attached hereto shall be incorporated
herein by reference as if set out herein in full.
          19.9 Relationship of the Parties. The parties acknowledge that neither
party is an agent for the other party, and that neither party shall or can bind
or enter into agreements for the other party.
          19.10 Governing Law. This Agreement and the legal relations between
the parties hereto shall be governed by and be construed in accordance with the
laws of the State of California.
          19.11 Review by Counsel. The parties acknowledge that each party and
its counsel have reviewed and approved this Agreement, and the parties hereby
agree that the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments or exhibits hereto.
          19.12 Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original. This Agreement shall only be
effective if a counterpart is signed by both Seller and Buyer.
          19.13 Filing of Reports. The Title Company shall be solely responsible
for the timely filing of any reports or returns required pursuant to the
provisions of Section 6045(e) of the Internal Revenue Code of 1986 as amended
(and any similar reports or returns required under any state or local laws) in
connection with the Closing.
          19.14 Third Party Beneficiaries. This Agreement is for the benefit of
Buyer and Seller and their respective shareholders, partners and successors and
no third party shall be entitled to the benefit of any of the provisions of this
Agreement.
          19.15 Facsimile Signatures. Seller and Buyer each (i) has agreed to
permit the use from time to time, where appropriate, of telecopy signatures in
order to expedite the transaction contemplated by this Agreement, (ii) intends
to be bound by its respective telecopy signature, (iii) is aware that the other
will rely on the telecopied signature, and (iv) acknowledges such reliance and
waives any defenses to the enforcement of this Agreement and the documents
affecting the transaction contemplated by this Agreement based on the fact that
a signature was sent by telecopy only.
          19.16 Mutual Cooperation. Each party hereto agrees to execute,
acknowledge and deliver or to cause to have executed, acknowledged and
delivered, such other and further instruments and documents as may reasonably be
requested by the other to carry out this Agreement. Each party hereto shall use
its good faith efforts to cause satisfaction of all conditions to its obligation
under this Agreement, and to exercise good faith in fulfilling its obligations
under this Agreement.
          19.17 Confidentiality. Buyer agrees that, except with the prior
written consent of Seller, which consent may be withheld in Seller’s sole and
absolute discretion, it will keep the terms and conditions of this Agreement
confidential through the end of the Due Diligence Period, and if this Agreement
is terminated, Buyer further agrees that, except with such consent, it will keep
the terms and conditions of this Agreement confidential for a period of one
(1) year following such termination. This





--------------------------------------------------------------------------------



 



Section imposes no obligation with respect to any such information which: (a) is
in the public domain through no fault of Buyer, (b) was properly known to Buyer,
without restriction, prior to disclosure by the other party, or was properly
disclosed to Buyer by another person without restriction, (c) was developed by
Buyer without the use of such information, or (d) is required to be disclosed
pursuant to any applicable statutory or regulatory provision, or court order.
          19.18 Public Company Requirements. Upon Buyer’s request, for a period
of one (1) year after Closing, Seller shall make any books and records of the
Property remaining in possession of Seller available to Buyer for inspection,
copying and audit by Buyer’s designated accountants, at Buyer’s expense, if and
as reasonably required to enable Buyer to comply with applicable filing
requirements of the Securities and Exchange Commission. Seller agrees to provide
to Buyer’s accounting firm, upon Buyer’s written request, a letter in the form
of Exhibit G hereto in connection with such firm’s audit of Buyer’s operating
statement for the Project in the year in which Closing occurs.
     20. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
[Signature page follows]





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates set forth below.

                  SELLER:       BUYER:
 
                Sun Microsystems, Inc., a
Delaware corporation       BioMed Realty, L.P., a
Maryland limited partnership
 
               
By:
  /s/ MICHAEL LEHMAN       By:   /s/ JOHN F. WILSON, II
 
                Printed Name: Michael Lehman       Printed Name: John F. Wilson,
II
Title:
  CFO       Title:   EVP—Operations
Date:
  June 7, 2006       Date:   June 7, 2006

